IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,
Plaintiff,

Vv.
Case No. 5:19-C V-06137-BP
CITY OF ST. JOSEPH, ST. JOSEPH
PUBLIC LIBRARY, OFFICER REBECCA
HAILEY in her personal and professional
capacity and, ROGER CLARY,

Defendants.
STIPULATION OF DISMISSAL WITH PREJUDICE
Come now the Plaintiff and Defendant Roger Clary pursuant to Fed. Rule of Civil
Procedure 41(a)(1)(ii) and stipulate that they have agreed to dismiss with prejudice all
claims between them, including any claims for attorney fees and costs. This stipulation
does not apply to any claims Plaintiff is making against the other defendants in this
litigation, as Plaintiff continues to pursue those claims.

Respectfully submitted,

 

 

/s/ Mark Beam-Ward Re ae

Mark Beam-Ward KS #10071 Stacy Arnold

Beam-Ward, Kruse, Wilson & 500 Westover Drive, #11589
Fletes, LLC Sanford, NC 27330

8645 College Boulevard, Suite 250 (803) 428-7024

Overland Park, KS 66210 Stacy.kaye.arnold@gmail.com

Phone: 913-339-6888

Fax: 913-339-9653
mbeamward@bkwflaw.com
Attorneys for Defendant Roger
Clary

Case 5:19-cv-06137-BP Document 56 Filed 04/02/20 Page 1of1
